      17-22426-shl        Doc 32-1 Filed 07/07/20 Entered 07/07/20 08:55:51                         Deficiency Re:
                               Petition Uncl.: Notice Recipients Pg 1 of 1
                                                  Notice Recipients
District/Off: 0208−7                    User:                              Date Created: 7/7/2020
Case: 17−22426−shl                      Form ID: finnot                    Total: 2


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Christopher N Kabel     270 Blauvelt Road      Blauvelt, NY 10913
cr          Christopher N Kabel     270 Blauvelt Road      Blauvelt, NY 10913
                                                                                                         TOTAL: 2
